Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 23-29, 31, and 33-35
Claims 16-18, 23-29, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2003/0207958; “Smith”) in view of State of Ohio (Department of Transportation, Supplemental Specification 904 Fiber Optic Cable and Components, April 18, 2014; “Ohio”).
Regarding claim 16, Smith discloses a water-swellable, radiation curable coating composition, comprising: an acrylic acid; Smith, Table 1, Example 1; an acrylic acid salt; Smith, Table 1, Example 1 (N,Ndimethylaminoethyl methacrylate forming salts and water by neutralizing acids); a monofunctional ethylenically unsaturated network former; a photoinitiator; Smith, Table 1, Example 1 (ESACURE KIP-l00F); a viscosity modifier; Smith, par. [0036] (“The content may range up to about 30% by weight of a component that includes, but is not limited to saponified polyvinyl alcohol, polyvinyl pyrrolidone, starch, starch derivatives, polyglycols, polyacrylic acids and combinations thereof.”); an amount of water; Smith, Table 1, Example 1 (N,Ndimethylaminoethyl methacrylate forming salts and water by neutralizing acids); and a multifunctional crosslinker. Smith, Table 1, Example 1 (SARTOMER 454).

Smith, Example 1, Table 1

    PNG
    media_image1.png
    605
    431
    media_image1.png
    Greyscale




Further regarding claim 16, Smith does not explicitly disclose that the water-swellable, radiation curable coating composition is a liquid at room temperature; and/or wherein, when the radiation curable coating composition is coated upon 5 coated optical fibers and is subjected to a longitudinal water blocking tube test, the radiation curable coating composition achieves a distance of a water ingression after 1 hour of exposure to deionized water of less than or equal to 60 centimeters (cm).
However, Ohio discloses standards for durability against water infiltration: “The optical fiber cable shall withstand water penetration when tested with a one-meter static head or equivalent continuous pressure applied at one end of a one-meter length of filled cable for one hour. No water shall leak through the open cable end. Testing shall be done in accordance with EIA-455-82B.”. Ohio, 904.01 Fiber Optic Cable.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith such that the water-swellable, radiation curable coating composition is a liquid at room temperature; and/or wherein, when the radiation curable coating composition is coated upon 5 coated optical fibers and is subjected to a longitudinal water blocking tube test, the radiation curable coating composition achieves a distance of a water ingression after 1 hour of exposure to deionized water of less than or equal to 60 centimeters (cm) because the resultant configuration would enhance protection against water flowing into and through the cable, Ohio, p. 2 (“No water shall leak through the open cable end.”), and Smith, par. [0003] (“A substantial and persistent problem in the cable industry is the ingress or migration of moisture and water into a cable sheath system or structure. Such ingress often results from damage in the sheath of the cable or changes in ambient conditions which cause differences in vapor pressure between the inside and the outside of a cable jacket. Consequently, moisture tends to diffuse in a unidirectional manner from the outside of the cable to the inside of the cable. This results in an undesirably high moisture level inside the cable. High levels of condensed moisture inside a cable sheath system may have a detrimental effect on the transmission characteristics of a metallic conductor cable.”).
Regarding claims 17-18, 23-29, 31, and 33-35, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith in view of Ohio, as applied in the rejection of claim 16, to comprise:
17. The water-swellable, radiation curable coating composition according to claim 16, wherein the acrylic acid is present in an amount, relative to the weight of the entire water-swellable, radiation curable coating composition, of 10 wt. % to 50 wt. %. Smith, Table 1, Example 1
18. The water-swellable, radiation curable coating composition according to claim 16, wherein the acrylic acid salt is a reaction product of the acrylic acid and a basic salt. Smith, Table 1, Example 1 (N,Ndimethylaminoethyl methacrylate forming salts and water by neutralizing acids);
23. The water-swellable, radiation curable coating composition according to claim 16, wherein the acrylic acid salt is present in an amount by weight, relative to the weight of the water-swellable, radiation curable coating composition, of 1 wt. % to 30 wt. %. Smith, par. [0020] (disclosing partial neutralization”).
Smith et al describes the neutralization of the acrylic acid and a basic salt, which may be partial. See paragraph [0020]. The amount of the basic salt will therefore be less than or similar to the amount of acrylic acid.
24. The water-swellable, radiation curable coating composition according to claim 16, wherein the monofunctional ethylenically unsaturated network former comprises an acrylate ester, an acrylamide, a hydroxy functional acrylate compound, or an ethoxylated acrylate ether. Smith, Example 2.
25. The water-swellable, radiation curable coating composition according to claim 16, wherein the monofunctional ethylenically unsaturated network former is present in an amount by weight, relative to the weight of the water-swellable, radiation curable coating composition, of from 5 wt. % to 50 wt. %. Smith, Example 2.
26. The water-swellable, radiation curable coating composition according to claim 16, wherein the photoinitiator comprises a phosphine oxide compound. Smith, par. [0029] (“Conventional photoinitiators can be used. Examples include benzophenones, acetophenone derivatives such as alpha hydroxyalkylphenylketones, benzoin alkyl ethers and benzil ketals, monoacylphosphine oxides and bisacylphosphine oxides.”).
27. The water-swellable, radiation curable coating composition according to claim 16, wherein the photoinitiator is present in an amount by weight, relative to the weight of the water-swellable, radiation curable coating composition, of from 0.1 wt. % to 5 wt. %. Smith, par. [0031] The amount of photoinitiator system is not particularly limited but will be effective to provide fast cure speed, ready processability, reasonable cost, good surface and through cure and lack of yellowing upon aging. Typical amounts can be, for example, about 0.3 wt % to about 10 weight % and, preferably about 1 wt % to about 5 wt %.
28. The water-swellable, radiation curable coating composition according to claim 16, wherein the viscosity modifier comprises a polyvinyl alcohol, a polyvinyl pyrrolidone, a starch, a modified cellulose, a gelatin, a polyglycol compound, or a polyacrylic acid. Smith, par. [0036] (“The content may range up to about 30% by weight of a component that includes, but is not limited to saponified polyvinyl alcohol, polyvinyl pyrrolidone, starch, starch derivatives, polyglycols, polyacrylic acids and combinations thereof. The molecular weight of the component is not critical, provided that it is water-soluble. Preferred water-soluble polymeric components are starch, polyvinyl alcohol and mixtures thereof. Preferably, the content of the water soluble polymeric component in the polyamphoteric SAP mixture ranges from about I to about 5% by weight…”).
29. The water-swellable, radiation curable coating composition according to claim 16, wherein the viscosity modifier is present in an amount by weight, relative to the weight of the water-swellable, radiation curable coating composition, of from 5 wt. % to 40 wt. %. Smith, par. [0036] (“The content may range up to about 30% by weight of a component that includes, but is not limited to saponified polyvinyl alcohol, polyvinyl pyrrolidone, starch, starch derivatives, polyglycols, polyacrylic acids and combinations thereof. The molecular weight of the component is not critical, provided that it is water-soluble. Preferred water-soluble polymeric components are starch, polyvinyl alcohol and mixtures thereof. Preferably, the content of the water soluble polymeric component in the polyamphoteric SAP mixture ranges from about I to about 5% by weight…”).
31. The water-swellable, radiation curable coating composition according to claim 16, wherein the multifunctional crosslinker comprises a free-radically polymerizable compound with an average of greater than 1.9 functional groups and/or a number average molecular weight of from 200 to 20,000 g/mol. Smith, par. [0020] and Example 3. (disclosing SARTOMER 454).
33. The water-swellable, radiation curable coating composition according to claim 16, wherein the composition possesses less than 3 wt. % of a component derived from a methacrylic acid. Smith, Example 4.
34. The water-swellable, radiation curable coating composition according to claim 16, wherein the composition possesses a viscosity of from 700 to 2500 cPs at 25° C. Smith, Examples 1 and 4.
35. The water-swellable, radiation curable coating composition according to claim 16, further comprising an ink. Smith, pars. [0027] and [0033].
because the resultant compositions and configurations would enhance protection against water flowing into and through the cable, Ohio, p. 2 and Smith, par. [0003].
Claims 19-22 and 30
Claims 19-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2003/0207958; “Smith”) in view of State of Ohio (Department of Transportation, Supplemental Specification 904 Fiber Optic Cable and Components, April 18, 2014; “Ohio”), as applied in the rejection of claims 16-18, 23-29, 31, and 33-35, and further in view of Kleijn et al. (2005/0143482; “Kleijn”).
Regarding claims 19-22 and 30, Kleijn discloses in Example 1 a reaction of 0.5807 moles of acrylic acid reacting with 0.245 moles of NaOH (a molar ratio of 1.37:1) with 15.35 wt.% water.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith in view of Ohio, as applied in the rejection of claims 16-18, 23-29, 31, and 33-35, to comprise:
19. The water-swellable, radiation curable coating composition according to claim 18, wherein a reaction of the acrylic acid that the basic salt neutralizes 10% to 99% of the acrylic acid.
20. The water-swellable, radiation curable coating composition according to claim 18, wherein the basic salt is an alkali salt comprising a lithium cation, a sodium cation, or a potassium cation.
21. The water-swellable, radiation curable coating composition according to claim 16, wherein the acrylic acid and the acrylic acid salt are present at a molar ratio of from 9:1 to 1:10.
22. The water-swellable, radiation curable coating composition according to claim 16, wherein the acrylic acid salt comprises sodium acrylate.
30. The water-swellable, radiation curable coating composition according to claim 16, wherein water is present in an amount be weight, relative to the weight of the water-swellable, radiation curable coating composition, of from 3 wt. % to 50 wt. %.
because the resultant compositions and configurations would enhance protection against water flowing into and through the cable, Ohio, p. 2, Smith, par. [0003], and Kleijn, Abstract (“ a method for manufacturing super-absorbent polymers, comprising providing a reaction mixture which comprises at least a first monomer and a second monomer and a radical-forming polymerization initiator, and subsequently causing the monomers to polymerize under the influence of an energy source, wherein radical formation occurs and the polymerization is started, wherein the first monomer is neutralized with an inorganic base before polymerization, in addition to the manufactured super-absorbent polymers.”).
Claim 32
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (2003/0207958; “Smith”) in view of State of Ohio (Department of Transportation, Supplemental Specification 904 Fiber Optic Cable and Components, April 18, 2014; “Ohio”), as applied in the rejection of claims 16-18, 23-29, 31, and 33-35, and further in view of Dahmen et al. (6,060,557; “Dahmen”).
Regarding claim 32, Dahmen discloses in example 5 0.3 wt.% polyethylene(600)-glycol diacrylate. Dahmen, Abstract (disclosing “a powdery, cross-linked polymer absorbing water and aqueous liquids formed of polymerized, unsaturated, acid groups-containing monomers that are present as salts neutralized to the extent of at least 50 mol-% and which optionally comprise further monomers which are copolymerizable with the acid groups-containing monomers as well as water-soluble polymers, the polymer being formed of acidic, polymerized monomers partially neutralized to the extent of 5-30 mol-%, relative to the acid groups-containing monomer portion.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Smith in view of Ohio, as applied in the rejection of claims 16-18, 23-29, 31, and 33-35, such that the multifunctional crosslinker is present in an amount by weight, relative to the weight of the water-swellable, radiation curable coating composition, of from 0.1 wt. % to less than 20 wt. % because the resultant composition and configuration would enhance protection against water flowing into and through the cable, Ohio, p. 2, Smith, par. [0003], and Dahmen, col. 1, ll. 5-12 (“The present invention relates to water-insoluble, water-swellable polymers having a high absorption capacity for water and aqueous liquids, which are based on cross-linked, hydrophilic homopolymers and copolymers, as well as on graft polymers of ethylenically unsaturated, acid groups-containing, polymerizable monomers. The present invention further relates to the production method and the use of these polymers.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874